Samuel R. Rosenberg, J.
The cause of action alleged in the indorsed complaint herein is predicated upon defendant’s common-law liability as a common carrier. Such liability is tantamount to that of an insurer and is not dependent upon proof of negligence. Accordingly, interrogatories may properly be employed as a disclosure device herein, pursuant to CPLR 3130.
The motion to vacate plaintiff’s interrogatories is accordingly disposed of as follows:
*641The objections to interrogatories numbered 1 through 10 and 15 which are based upon the fact that the interrogating party has knowledge of the information sought therein, are overruled. One of the legitimate purposes of interrogatories is to eliminate from disputes as many issues as possible about which the parties can agree (see 3 Weinstein-Korn-Miller, N. Y. Civ. Prac., par. 3131.01).
The objections to interrogatories numbered 11 and 12 are also overruled. The information sought therein is fairly relevant to possible defenses which defendant may seek to prove; viz., that the damage occurred by act of God or by reason of improper packing or loading, etc.
The objections to interrogatories numbered 13 and 14 are also overruled with the qualification, however, that defendant need not reveal the substance of any reports, documents, correspondence or other written documents created by or at the direction of defendant’s attorneys in preparation for this litigation. The substance of any other writings of the kind referred to in such interrogatories, however, should be furnished regardless of whether or not they may have been prepared for litigation. As it appears that defendant has exclusive knowledge of the facts relating to the condition of the shipment in question while such shipment was in its exclusive custody and control, the withholding of such facts from plaintiff would result in its being placed in a most unjust and disadvantageous posture in this litigation (see CPLR 3101, subd. [d]).
Answers to plaintiff’s interrogatories, in accordance with the foregoing, shall be served within 20 days from date of entry of this order.